DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edekar (US20200230998).
Regarding claim 1, Edekar teaches a container (Fig. 9B) comprising: a housing having (48) a first open end (bottom 64), a second open end (top 64), and a side wall (48) that forms at least one hollow chamber (64); a cap (50) having a top wall, a side wall (50) and an open bottom (between member 62 and the lower edge of member 50 in Fig. 9B) removably connected to the housing; a projection (45) that extends outwardly from the side wall of the cap and is adapted to prevent the container from rolling on a surface.
Regarding claim 2. The container of claim 1 wherein the projection is positioned adjacent a lower edge (Fig. 9A at 45) of the side wall of the cap.
Regarding claim 3. The container of claim 1 wherein the housing has a first (bottom 64) and second hollow chamber (top 64) and the cap is adapted to be received within the second hollow chamber.
Regarding claim 4. The container of claim 3 wherein the projection is positioned outside of the second hollow chamber (when the cap is on the second chamber) and beyond the second open end of the housing and is adapted to prevent the container from rolling on the surface (where the projection is capable of such).
Regarding claim 5, a stick product positioned within the first hollow chamber (where the container is capable of being used as such).
Regarding claim 6, the projection extends generally perpendicular to the side wall of the cap (where the container is capable of being used as such).
Regarding claim 7, the projection extends adjacent only a lower edge of the side wall (Fig. 9B).
Regarding claim 8, the projection is flat (Fig. 9B).
Regarding claim 9, the projection has a length greater than a width of the projection (Fig. 9B). 
Regarding claim 10, the cap is configured to be received and secured over the first open end of the housing such that the housing is received within the cap (Fig. 9B).
Regarding claim 11, the cap is configured to be received and secured within the second open end of the housing such that the top wall of the cap is received within the at least one hollow chamber (Fig. 9B).
Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 13-21 are allowable. Regarding claim 13, lines 7-13 are not obvious, in light of the other claim limitations of claim 13.  Regarding claim 18, lines 7-18 are not obvious, in light of the other claim limitations of claim 18.  
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. Applicant argues the reference does not disclose “the limitations of a cap having an open bottom removably connected to the housing”.  Examiner disagrees, see the rejection above.  The open bottom is located between member 62 and the lower edge of member 50 in Fig. 9B.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736